Case 19-00026-elf       Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45                              Desc Main
                                  Document     Page 1 of 23



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       In re SHAI TZABARI                                                 :           Chapter 7
                                                                          :
                                                                          :           Bky. No. 18-15854 ELF
                              Debtor                                      :
                                                                          :
                                                                          :
       WALNUT MEADOWS, LLC,                                               :
                                                                          :
                                                                          :
                              Plaintiff                                   :
                                                                          :
                                                                          :
       SHAI TZABARI,                                                      :
                              Defendant                                   :           Adv. No. 19-026
                                                                          :

                                          .........................................

                                               OPINION
                                          .........................................


       I. INTRODUCTION

       In this adversary proceeding, Walnut Meadows LLC (“the Plaintiff”) objects to the

discharge of Debtor Shai Tzabari (“the Debtor”). The Plaintiff alleges that the Debtor failed to

read his bankruptcy petition, schedules and statements before filing them and that the disclosures

contained numerous false and/or inconsistent statements, all of which rises to the level of a “false

oath or account” under 11 U.S.C. §727(a)(4)(A).

       Alternatively, the Plaintiff seeks a determination that its claim against the Debtor is

nondischargeable under 11 U.S.C. §523(a)(6). The Plaintiff alleges it suffered a willful and

malicious injury when the Debtor knowingly and intentionally stored his manufactured home on a

Walnut Meadows lot for almost three (3) years without paying ground rent or storage fees.



                                                             1
Case 19-00026-elf         Doc 37      Filed 11/04/20 Entered 11/04/20 17:07:45                   Desc Main
                                      Document     Page 2 of 23



         The Debtor answered the complaint on February 17, 2019. This court conducted a trial of

this adversary proceeding on November 25, 2019. Thereafter, the parties submitted proposed

findings of fact and conclusions of law in support of their positions, the last of which was filed on

January 24, 2020.

         For the reasons set forth below, I find the Plaintiff has failed to prove its case under either

11 U.S.C. §523(a)(6) or 11 U.S.C. §727(a)(4)(A). Therefore, I will enter judgment in the Debtor’s

favor.



                                       II. FINDINGS OF FACT

         Based on the credibility and demeanor of the trial witnesses, the plausibility of their

testimony, the existence of corroborating circumstantial, testimonial or documentary evidence, the

totality of the evidentiary record presented at the trial, and my consideration of the parties’ post-

trial submissions, I make the following findings of fact:



                                             Debtor Shai Tzabari

   1.    The Debtor was born in Israel and arrived as an adult in the United States in May 1991.

         (Audio 1:08:23; Audio 1:09:03). 1

   2.    The Debtor does not speak English fluently and does not read English well. (Audio

         1:08:47).

   3.    The Debtor’s first language is Hebrew. The Debtor understands and speaks English, but

         not with the fluency of a natural speaker. He required the use of a translator, his wife Mrs.



         1
                 The parties chose not to order an official transcript of the trial and relied upon citation to
the unofficial audio recording, Doc. # 28, in their citations to the testimony. I will do likewise. Citations
to time reference the passage of time after the commencement of the trial.

                                                           2
Case 19-00026-elf         Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45                  Desc Main
                                     Document     Page 3 of 23



        Tzabari (“Mrs. Tabari”), to fully participate at trial. (Audio 1:05:13). 2 The Debtor is able

        to read some English. (Audio 2:00:23). The Debtor speaks English with his customers.

        (Audio 2:03:05).

   4.   The Debtor labors as a handyman. Mrs. Tzabari, does the paperwork for the Debtor’s

        handyman business and handles the family’s household and financial affairs (Audio

        1:09:40; Audio 2:07:50 – Audio 2:09:50).

   5.   During both state court proceedings and bankruptcy proceedings, the Debtor was

        diagnosed with cancer and was receiving treatments. (Audio 1:37:42; Audio 2:11:04).



                                             Walnut Meadows

   6.   Walnut Meadows is a manufactured home community in Harleysville, PA. (Joint Pre-Trial

        Statement ¶4.b.; Audio 3:20).

   7.   Tenants of Walnut Meadows own their mobile homes while paying ground rent to the

        Plaintiff for the privilege of locating their homes on a lot in Walnut Meadows. (Joint Pre-

        Trial Statement ¶4.c.).

   8.   Ms. Andrea Johnson is currently employed with GSP Management as a regional manager

        and was the Walnut Meadows’ manager at the time the Debtor owned the mobile home.

        (Audio 2:42; Audio 3:00).

   9.   Ms. Johnson is licensed by the Commonwealth of Pennsylvania as vehicle salesperson and,

        as such, may engage in the sale and resale of mobile homes. (Audio 44:31).


        2
                  Although Mrs. Tzabari is an interested party, the Plaintiff consented to her serving as her
husband’s translator at trial. While I do not speak Hebrew, it appeared to me that her translation was honest
and accurate. I base this observation on: the comparative length of the answers in Hebrew and the
translation; the ease and speed with which Mrs. Tzabari translated the Debtor’s testimony and her overall
demeanor. This observation applies as well to Mrs. Tzabari’s independent testimony at trial. I found her
to be a credible witness.

                                                         3
Case 19-00026-elf     Doc 37   Filed 11/04/20 Entered 11/04/20 17:07:45         Desc Main
                               Document     Page 4 of 23



  10. In November 2019, the lots in Walnut Meadows were 100% occupied. (Audio 3:32).

  11. From 2015 and 2019, Plaintiff charged residents between rent at the range between $720

      and $777 per month. (Audio 4:02).

  12. A Walnut Meadows homeowner who wishes to dispose of a mobile home may sell the

      mobile home, tow the mobile home out of Walnut Meadows, or demolish the mobile home.

      (Audio 6:00).

  13. If a Walnut Meadows homeowner sells his mobile home, the purchaser must be approved

      by the Plaintiff before moving into the community. (Audio 6:15).

  14. The Plaintiff does not allow mobile homeowners to store their homes in the community;

      the Plaintiff wants homeowners to live in the community. (Audio 6:50).



                        The Debtor’s Ownership of the Mobile Home

  15. On October 15, 2015, the Debtor purchased a mobile home at a tax sale conducted by the

      Montgomery County Tax Claim Bureau. (Joint Pre-Trial Statement ¶4.a.).

  16. The home was located on a lot in Walnut Meadows. (Joint Pre-Trial Statement ¶4.b.;

      Audio 3:17).

  17. The Debtor purchased the mobile home at the Sheriff’s sale believing he was buying a

      house and land. (Audio 1:19:11; Audio 1:21:05).

  18. After he purchased the mobile home, the Debtor discovered it was uninhabitable and

      unsaleable due to mold. (Audio 1:24:48).

  19. When the Debtor purchased the mobile home, he was not aware that he would have to pay

      rent. (Audio 1:23:47).




                                                 4
Case 19-00026-elf     Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45          Desc Main
                                Document     Page 5 of 23



  20. A few months after Debtor purchased the mobile home, Ms. Johnson contacted the Debtor

      and informed him that he was required to pay rent to keep the mobile home in the

      community and that the Plaintiff would work with him so that the Debtor could either: (a)

      fix the mobile home so that it could be sold, (b) tow the mobile home from the community,

      or (c) demolish the mobile home. (Audio 8:13).

  21. Ms. Johnson informed the Debtor he was required to sign a lease to keep the mobile home

      in the community, but the Debtor never signed a lease. (Audio 9:50).

  22. The Debtor offered to pay rent while he fixed up the mobile home, but the Debtor did not

      pay any rent or other fees to the Plaintiff (Audio 8:53; Audio 31:10).

  23. The Debtor offered the mobile home to Walnut Meadows for free. (Audio 1:24:48).

  24. The Debtor then offered the mobile home on Craigslist for free. (Audio 1:25:35; Audio

      1:25:47; Audio 1:26:25). The Debtor received only one response. (Audio 1:26:35).

  25. On January 12, 2016, the Debtor entered into an agreement whereby a purchaser would

      remove the mobile home from Walnut Meadows. (Audio 1:27:38). The purchaser backed

      out of the deal with Debtor when the purchaser discovered how much it would cost to

      remove the mobile home, which caused the Debtor to relist the property on Craigslist.

      (Audio 1:28:11; Audio 1:28:36).

  26. After Walnut Meadows filed a lawsuit against him, the Debtor engaged an attorney to help

      him sell the mobile home. (Audio 1:29:10). An entity known as Mustard House Branch

      Trust Limited (“Mustard House”) acquired the mobile home from the Debtor. (Audio

      35:09). The Debtor signed some papers and the attorney told him the mobile home had

      been sold. (Audio 1:29:25).




                                                   5
Case 19-00026-elf      Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45             Desc Main
                                 Document     Page 6 of 23



  27. The deed to the mobile home was dated August 21, 2016. (Audio 1:30:31). The Debtor

      relied upon his attorney to handle the sale of the mobile home and to notify Walnut

      Meadows and the court of common pleas of the sale. (Audio 1:31:02).

  28. After the transfer of the mobile home to Mustard House, the Debtor was unable to continue

      paying his lawyer’s fees. (Audio 1:32:15).

  29. At some point after the Plaintiff commenced litigation against the Debtor, Ms. Johnson was

      advised by the Plaintiff’s legal counsel that the Debtor no longer owned the mobile home

      because it had been sold. (Audio 13:38).


                                       State Court Actions

  30. The Plaintiff originally filed an action against the Debtor before the District Justice in

      Harleysville. The Debtor and his attorney appeared at the District Justice hearing. The

      District Justice dismissed the action because the Plaintiff had filed it in the wrong court.

      (Audio 41:43).

  31. On June 20, 2016, the Plaintiff initiated a civil action against the Debtor in the Court of

      Common Pleas of Montgomery County (“the CP Court”), alleging claims of ejectment,

      trespass, and unjust enrichment. (Joint Pre-Trial Statement ¶4.g.).

  32. On September 26, 2017, the CP Court entered a default judgment in the amount of

      $14,047.92 in favor of the Plaintiff and against the Debtor, awarded the Plaintiff possession

      of the lot, and ordered the Debtor to remove the home from the lot within 30 days. (Joint

      Pre-Trial Statement ¶4.h.).

  33. The Debtor did not remove the home from the lot in compliance with the CP Court’s

      September 26, 2017 Order. (Id.).




                                                   6
Case 19-00026-elf      Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45             Desc Main
                                 Document     Page 7 of 23



  34. On July 12, 2018, the CP Court granted the Plaintiff’s contempt motion by default,

      authorized the Plaintiff to demolish the mobile home, awarded the Plaintiff $5,000 in

      removal costs, and increased the judgment in favor of the Plaintiff as a result of additional

      storage fees to $23,972.14. (Joint Pre-Trial Statement ¶4.j.).

  35. On August 14, 2018, following the Debtor’s failure to remove the home from Walnut

      Meadows, the CP Court entered an amended judgment of $28,972.14 in favor of the

      Plaintiff and against the Debtor. (Joint Pre-Trial Statement ¶4.k.).

  36. The Debtor did not appeal the CP Court’s judgment and orders. (Joint Pre-Trial Statement

      ¶¶4.i., 4.l.).

  37. The Debtor did not participate in the proceedings before the CP Court because he did not

      have any money to pay a lawyer and he did not think his English was good enough. (Audio

      1:36:43; Audio 2:12:05).

  38. The Plaintiff continued the litigation against the Debtor after it was notified that Mustard

      House was the owner of the mobile home, (Audio 35:30), but the Debtor did not provide

      Ms. Johnson with a copy of the quit claim deed transferring the mobile home to Mustard

      House. (Audio 45:37).

  39. When the CP Court ordered the Debtor to remove the mobile home, he did not think he

      was legally entitled to remove the mobile home because he believed he no longer owned

      the mobile home. (Audio 1:40:29). In any event, the Debtor did not have the money to

      remove the mobile home. (Audio 1:36:03).

  40. The Debtor was unable to afford the $10,000 removal fee that was quoted to him by a

      removal company. (Audio 1:34:03).




                                                   7
Case 19-00026-elf       Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45          Desc Main
                                  Document     Page 8 of 23



  41. The Debtor did not bear any ill will toward the Plaintiff and did not intend to harm the

      Plaintiff. (Audio 1:33:10).

  42. The Debtor did not understand that his failure to remove the mobile home from Walnut

      Meadows could be considered trespass. (Audio 1:43:10).

  43. Within three (3) months of demolition of the mobile home, the Plaintiff had obtained a new

      tenant for the lot formerly occupied by the home. (Audio 16:35).


                                     The Debtor’s Bankruptcy

  44. The Debtor filed his Chapter 7 petition on September 5, 2018. (Joint Pre-Trial Statement

      ¶4.m.).

  45. When the Debtor filed his Chapter 7 petition, he signed his name and declared under

      penalty of perjury that the answers and information provided in the Chapter 7 Petition,

      Official Form 106Dec, Statement of Financial Affairs (“SOFA”), Chapter 7 Means Test

      Calculation and the Chapter 7 Statement of Current Monthly Income were “true and

      correct.” (Joint Pre-Trial Statement ¶¶4.o., 4.p., 4.q., 4.r.).

  46. Mrs. Tzabari accompanied the Debtor to fill out the bankruptcy paperwork at his lawyer’s

      office. (Audio 1:10:43).

  47. The Debtor needed his wife’s help to fill out the bankruptcy paperwork because he did not

      know all the necessary information, he has a bad memory and he is terrible with paperwork.

      Also, Mrs. Tzabari normally handles all family and business paperwork. (Audio 1:12:23;

      Audio 2:08:27).

  48. The Debtor required his wife’s help to answer almost all of the questions in the bankruptcy

      paperwork. (Audio 1:48:52).




                                                     8
Case 19-00026-elf     Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45           Desc Main
                                 Document     Page 9 of 23



  49. The answers provided by the Debtor on the initial paperwork were true to the best of his

      knowledge at that time. (Audio 1:13:23).

  50. The Debtor relied heavily upon his wife when filling out the paperwork because he does

      not understand legal terms in English. (Audio 1:14:41).

  51. When filling out the bankruptcy paperwork, the Debtor made a mistake by failing to

      initially disclose that he had an ownership interest in an entity called Cambridge

      Remodeling, but he later disclosed that information to the Trustee. (Audio 1:46:56).

  52. The Debtor did not intend to withhold any information from the bankruptcy court when

      filling out the paperwork and the Debtor and his wife tried to correct the errors when they

      were discovered. (Audio 1:49:13; Audio 2:09:10).

  53. When asked during a deposition to identify whether the papers in front of him were his

      bankruptcy petition, the Debtor was unable to identify the papers and stated his wife, Mrs.

      Tzabari, filled out the bankruptcy petition. (Audio 21:50).

  54. According to Mrs. Tzabari, the Debtor relies upon her to read documents because he has

      trouble reading English and if shown a document at a deposition would need time and a

      translation to read a document. (Audio 2:11:23).

  55. Mrs. Tzabari’s perceived that the Debtor was very concerned and anxious regarding his

      testimony at both the creditor’s meeting and the trial. (Audio 2:09:55).

  56. At trial, the Debtor and Mrs. Tzabari tried to answer questions honestly and were generally

      credible.




                                                   9
Case 19-00026-elf         Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45           Desc Main
                                   Document      Page 10 of 23




              III. LEGAL STANDARDS FOR DENIAL OF DISCHARGE
                             UNDER §727(a)(4)(A)
           AND DETERMINATION OF NONDISCHARGEABILITY §523(a)(6)

                                        A. Count I: §727(a)(4)(A)

       Under §727(a) of the Bankruptcy Code, an individual chapter 7 debtor is entitled to a

discharge unless one of several specified grounds for denial of discharge applies. A court’s

denial of a debtor’s discharge is “an extreme step and should not be taken lightly.” In re Burke,

523 B.R. 765, 769 (Bankr. E.D. Pa. 2015) (quoting Rosen v. Bezner, 996 F.2d 1527, 1531 (3d

Cir. 1993)). Thus, the discharge provision is construed in favor of debtors. Id.

       Pursuant to §727(a)(4)(A), a debtor may be denied a discharge if “the debtor knowingly

and fraudulently, in or in connection with the case . . . made a false oath or account.” 11 U.S.C.

§727(a)(4)(A).

       Section 727(a)(4)(A) is designed to ensure that the debtor provides honest and reliable

information to the trustee and others interested in the administration of the bankruptcy estate

without their having to conduct costly investigations to discover the debtor’s true financial

condition. E.g., In re Singh, 433 B.R. 139, 154 (Bankr. E.D. Pa. 2010) (citing cases); accord In

re Von Kiel, 461 B.R. 323, 340 (Bankr. E.D. Pa. 2012), aff’d, 550 F. App’x 105 (3d Cir. 2013).

       A successful challenge to a debtor’s discharge under §727(a)(4)(A) requires a showing by

a preponderance of the evidence that:

            (1) the debtor made a false statement under oath;

            (2) the debtor knew the statement was false;

            (3) the debtor made the statement with the intent to deceive; and

            (4) the statement was material to the bankruptcy case.

Singh, 433 B.R. at 154.

                                                    10
Case 19-00026-elf       Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45            Desc Main
                                  Document      Page 11 of 23



       A false statement is made knowingly if the statement is (1) known by the debtor to be false;

(2) made without belief in its truth; or (3) made with reckless disregard for the truth. E.g., In re

Young, 576 B.R. 807, 815 (Bankr. E.D. Pa. 2017).

       In general, the plaintiff carries its burden to prove that a false statement was made

knowingly if the plaintiff demonstrates the debtor knew the truth “and nonetheless willfully and

intentionally [swore] to what is false.” Singh, 433 B.R. at 154 (quoting Cadle Co. v. Zofko, 380

B.R. 375, 382 (W.D. Pa. 2007)). An honest mistake or oversight is not sufficient to deny a debtor

his or her discharge. Spitko, 357 B.R. at 312. However, case law provides that reckless disregard

for the accuracy of the oaths made in a bankruptcy case satisfies the scienter requirement under

§727(a)(4). Daniels v. Agin, 736 F.3d 70, 85 (1st Cir. 2013) (citing In re Tully, 818 F.2d 106, 112

(1st Cir. 1987)); In re Yonikus, 974 F.2d 901, 905 (7th Cir. 1992); Scimeca v. Umanoff, 169 B.R.

536, 543 (D.N.J. 1993) (citing cases), aff’d sub nom In re Scimeca, 30 F.3d 1488 (3d Cir. 1994)

(Table); accord In re Spitko, 357 B.R. 272, 313-14 (Bankr. E.D. Pa. 2006).

       The plaintiff may prove the requisite intent under §727(a)(4) by circumstantial evidence or

it may be inferred from a pattern of nondisclosure and concealment. E.g., In re Oakley, 503 B.R.

407, 426 (Bankr. E.D. Pa. 2013), aff’d, 530 B.R. 251 (E.D. Pa. 2015).

       An omission is considered material under §727(a)(4) when the subject “bears a relationship

to the bankrupt’s business transactions or estate, or concerns the discovery of assets, business

dealings, or existence and disposition of property.” Young, 576 B.R. at 814; accord In re Chalik,

748 F.2d 616, 618 (11th Cir. 1984); see also In re Dawley, 312 B.R. 765, 784 (Bankr. E.D. Pa.

2004). However, the plaintiff need not demonstrate proof of actual harm to creditors. Id. Further,

“a relevant concern under §727(a)(4)(A) is the degree to which, if any, that misstatement impeded

the proper administration of the bankruptcy case.” Singh, 433 B.R. at 156.



                                                    11
Case 19-00026-elf         Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45            Desc Main
                                   Document      Page 12 of 23




                                     B. Count II: §523(a)(6)

       Section 523(a)(6) excepts from discharge any debt for “willful and malicious injury by the

debtor to another entity or to the property of another entity.” 11 U.S.C. §523(a)(6).

       “Willful” and “malicious” are distinct elements. E.g., In re Coley, 433 B.R. 476, 497

(Bankr. E.D. Pa. 2010).

       A “willful” injury is an injury that is done deliberately or intentionally. Id. (citing

Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998)). In Geiger, the Supreme Court clarified that in

§523(a)(6):


               [t]he word “willful” in (a)(6) modifies the word “injury,” indicating that
               nondischargeability takes a deliberate or intentional injury, not merely a deliberate
               or intentional act that leads to injury. . . [T]he (a)(6) formulation triggers in the
               lawyer’s mind the category “intentional torts,” as distinguished from negligent or
               reckless torts. Intentional torts generally require that the actor intend “the
               consequences of an act,” not simply “the act itself.”

523 U.S. at 61-62 (quoting Restatement (Second) of Torts § 8A, Comment a, p. 15 (1964)).

       In the Third Circuit, “actions taken for the specific purpose of causing an injury as well as

actions that have a substantial certainty of producing injury are ‘willful’ within the meaning of

§523(a)(6).” Coley, 433 B.R. at 497 (citing In re Conte, 33 F.3d 303, 307-09 (3d Cir. 1994)).

       “Malice refers to actions that are wrongful and without just cause or excuse, even in the

absence of personal hatred, spite or ill-will.” In re Kates, 485 B.R. 86, 101 (Bankr. E.D. Pa. 2012)

(internal quotations omitted). The “wrongfulness” which characterizes malice involves

              conduct more culpable than that which is in reckless disregard of creditors’
              economic interests and expectancies, as distinguished from mere legal rights.
              Moreover, knowledge that legal rights are being violated is insufficient to establish
              malice, absent some additional “aggravated circumstances.”

In re Jacobs, 381 B.R. 128, 139 (E.D. Pa. Bankr. 2008) (quoting In re Long, 774 F.2d 875, 881


                                                    12
Case 19-00026-elf       Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45           Desc Main
                                  Document      Page 13 of 23



(8th Cir.1985)).

       Thus, to prevail the plaintiff must establish three (3) elements demonstrating that the debt

arose from an injury that was:

              (1) willful (i.e., involving deliberate and intentional conduct);

              (2) intended or substantially certain to cause injury; and

              (3) malicious (i.e., wrongful).


In re Didio, 607 B.R. 804, 817 (Bankr. E.D. Pa. 2019) (citations omitted).

       The objecting creditor bears the burden of proof and “must show by a preponderance of

the evidence all essential elements demonstrating that a claim is nondischargeable.” In re Catalan,

590 B.R. 678, 684 (Bankr. E.D. Pa. 2018) (citing Grogan v. Garner, 498 U.S. 279, 291 (1991)).



                                        IV. DISCUSSION

                                         A. §727(a)(4)(A)

                                                 1.

       In objecting to the Debtor’s discharge under §724(a)(4)(A), the Plaintiff points to the

following admissions made by the Debtor during his deposition, where he testified that:

           (1) He did not know whether the $14,217.00 in unsecured claims listed in Part 4 box
               6J of Schedule E/F was correct.

           (2) He did not read all of Part 2 of his Chapter 7 Bankruptcy Petition.

           (3) He did not know what amount his wife put in his Chapter 7 bankruptcy petition for
               monthly home maintenance (Schedule J, Part 2).

           (4) He did not know why the amount for monthly clothing, laundry, and dry-cleaning
               expenses was amended downward after filing his petition from $900.00 to $300.00
               (Schedule J, Part 2).




                                                      13
Case 19-00026-elf         Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45            Desc Main
                                    Document      Page 14 of 23



            (5) He did not know what the $20.00 amount for “renters’ insurance” was for on his
                petition since he owned his own home (Schedule J, Part 2).

            (6) He did not know why the monthly entertainment expenses were increased after
                filing his petition from $100.00 to $200.00 (Schedule J, Part 2).

(Plaintiff’s Mem. at 12).

        Based on these admissions, the Plaintiff makes two (2) arguments: (1) that the Debtor made

certain disclosures with a sufficient degree of recklessness as to constitute a false oath; and (2)

more globally, that the Debtor’s failure to read the petition, schedules and SOFA before they were

filed rises to the level of a false oath.

        The Plaintiff focuses mostly on the second argument, asserting that the Debtor did not

actively participate in the preparation of his Chapter 7 petition and the accompanying schedules,

but rather just allowed his wife to fill out the forms.

        Relying on Bohm v. Dolata, 306 B.R. 97, 149-50 (Bankr. W.D. Pa. 2004), the Plaintiff

argues that a debtor who concedes he has not read the bankruptcy petition and the accompanying

forms, but who signs the included declarations attesting that the answers provided are “true and

correct” has made a false oath with fraudulent intent and, accordingly, a discharge must be denied.

The Plaintiff contends the Debtor’s failure to check whether the information his wife provided was

correct constitutes reckless indifference to the truth that was material to the bankruptcy case.

        I am not persuaded by either of these arguments.



                                                  2.

        With respect to the inaccurate estimates of ongoing monthly expenses provided on

Schedule J, the Plaintiff failed to sustain its evidentiary burden. The Plaintiff failed to prove that

any inaccuracies constituted a false statement, that the Debtor had an intent to deceive and that the



                                                       14
Case 19-00026-elf        Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45            Desc Main
                                   Document      Page 15 of 23



any inaccuracies were material.

       The Chapter 7 petition and the accompanying schedules and statements do not require a

debtor to provide information with pinpoint accuracy. Singh, 433 B.R. at 155 (“Schedule J

requires the Debtor to estimate monthly expenses.”). The schedules repeatedly advise a debtor to

“[b]e as complete and accurate as possible” and Schedule J merely requires a debtor to estimate

ongoing monthly expenses.

       Within two (2) months of making his initial disclosures, the Debtor filed amended

schedules that more accurately depicted his ongoing monthly expenses.

       The revision of estimated expenses, by itself, does not show that the Debtor knew the

original disclosures were false or made with fraudulent intent. Some additional context is

necessary to permit the court to infer that a monthly expense estimate should be characterized as

false and fraudulent. The Plaintiff presented no such additional evidence.

       Further, the Plaintiff did not articulate any convincing argument that the inaccuracies

regarding the Debtor’s original, estimated monthly expenses were material in this bankruptcy case

or how they obstructed (or even reasonably could have obstructed) the efforts of the trustee or

creditors to investigate the Debtor’s financial affairs.



                                                  3.

       With respect to the Plaintiff’s allegations regarding the Debtor’s failure to read all of Part

2 of his Chapter 7 petition and, more generally, the other schedules and statements, in the

circumstances presented here, the Plaintiff has not proven that the Debtor made a false oath with

an intent to deceive.

       As an adult immigrant to the United States, the Debtor is not a native English speaker.



                                                       15
Case 19-00026-elf       Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45             Desc Main
                                  Document      Page 16 of 23



Based on the testimony provided by the Debtor and his wife, Mrs. Tzabari, and my in-court

observation of the Debtor, I find that the Debtor’s English language capabilities can best be

described as conversational with regard to spoken English, with minimal comprehension of written

English.

       It is therefore fully understandable and reasonable that, as a matter of ordinary course, the

Debtor relies upon his wife to handle any paperwork and monetary transactions for both his

business activities and their household affairs. Without the aid of his wife, the Debtor was

incapable of comprehending the contents the Chapter 7 petition and accompanying schedules, and

also incapable of providing the requested information. Consequently Mrs. Tzabari was the person

best positioned to aid the Debtor in filling out the petition and schedules as she possessed both the

information necessary to complete the paperwork and the language fluency to navigate the

documents. While the Debtor admittedly did not read his entire Chapter 7 petition, the evidence

shows that the Debtor and his wife spent a considerable amount of time in counsel’s office jointly

filling out the paperwork. The entire process appears to have been a good faith, joint effort to

comply with the Debtor’s obligations as a chapter 7 debtor.

       I acknowledge the existence of the passage in the Bohm opinion that suggests that a debtor

who fails to read his bankruptcy schedules or SOFA but nevertheless signs the declaration stating

that he or she has read the document has fraudulently uttered a false oath. See Bohm, 306 B.R at

150. The broad holding that the Plaintiff extracts from that decision is not binding on this court.

But more importantly, for several reasons, I do not find that decision persuasive in the present

context.

       First, a debtor’s failure to personally read the schedules matters only if there are material

misstatements and omissions in the schedules and accompanying statements (including the



                                                     16
Case 19-00026-elf         Doc 37      Filed 11/04/20 Entered 11/04/20 17:07:45                  Desc Main
                                     Document      Page 17 of 23



SOFA). In Bohm, the schedules and statements were replete with numerous, material errors and

omissions which, compounded by the debtors’ failure to read the documents, led the court to

conclude that the debtor knowingly made false oaths with an intent to deceive. Here, the errors

were far more modest by comparison and it would be a stretch to categorize them as material. 3

        Second, the Debtor here had language and comprehension problems that caused him to rely

on a trusted advisor -- his wife -- to play a major role in assisting him in fulfilling his obligations

as a chapter 7 debtor. Absent other indicia of fraudulent intent, I see nothing in that conduct that

should cause a forfeiture of a debtor’s chapter 7 discharge.

        To some extent, the Debtor’s conduct here is analogous to that of a principal of a business

debtor who signs off on a relatively complicated set of bankruptcy disclosures by relying on the

detailed information provided to counsel by the business’ chief financial officer (“CFO”) -- not

an uncommon scenario. In that situation, while the principal who signs the verification of the

bankruptcy schedules or statements, in a technical sense, has “read” the documents, the principal

may well have no personal knowledge of the accuracy and honesty of the disclosures. Is that so

different from what occurred here?

        Notwithstanding the Debtor’s admission that he did not read all of the documents, denial

of discharge under §727(a)(4) requires a showing that the Debtor made the statement with the

intent to deceive and the statement was material to the bankruptcy case. There is no evidence that


        3
                 Consider, for example, the Plaintiff’s complaint that the Debtor did not read Part 2 of the
bankruptcy petition. That section of the petition asks the debtor to state the chapter under which the case
is being filed, the manner in which the filing fee will be paid, whether the debtor filed any previous
bankruptcies (and if so when and where the cases were filed), whether there any pending affiliate
bankruptcies and whether the debtor is a tenant.

                  In this case, the Debtor chose chapter 7, stated that the full filing fee would be paid with
the filing of the petition and answered all of the remaining questions in the negative. There is nothing in
the record to indicate that the Debtor’s negative responses were incorrect, much less fraudulent.



                                                         17
Case 19-00026-elf         Doc 37      Filed 11/04/20 Entered 11/04/20 17:07:45                   Desc Main
                                     Document      Page 18 of 23



would lead me to infer circumstantially that the Debtor intended to deceive when he failed to read

the documents. Rather, the evidence shows that this was attributable to his limited English reading

capabilities.

        For these reasons I conclude that there is no basis to deny the Debtors’ discharge under 11

U.S.C. §727(a)(4). 4



                                               B. §523(a)(6)

        In seeking a determination of nondischargeability under 11 U.S.C. §523(a)(6), the Plaintiff

argues the Debtor committed a continuing act of trespass upon its land by failing to remove the

mobile home from Walnut Meadows. The Plaintiff alleges this failure caused it to suffer a willful

and malicious injury.

        As explained below, I conclude that the element of “willfulness” is lacking in this case and

therefore, the §523(a)(6) nondischargeability claim fails



                                                      1.

        The Plaintiff notes that under Pennsylvania law, a trespass is “created by the continued

presence on the land of a thing if the actor, having acquired his legal interest in the thing with

knowledge of such tortious conduct or having thereafter learned of it, fails to remove the thing.”

Kowalski v. TOA PA V, L.P., 206 A.3d 1148, 1161 (Pa. Super. 2019) (internal quotations omitted)

(quoting Restatement (2d) of Torts, §161(2)). The Plaintiff also asserts a continuing trespass



        4
                 Plaintiff also argues the Debtor’s inability to confirm the accuracy of the information
provided in Part 4 box 6J of Schedule E/F should bar him from receiving a discharge. Given that the
directions for Part 4, Question 6 state that “[t]his information is for statistical reporting purposes only,” I
reject any suggestion that any omissions or misstatements provided in this part are material to the
bankruptcy case.

                                                           18
Case 19-00026-elf         Doc 37      Filed 11/04/20 Entered 11/04/20 17:07:45                 Desc Main
                                     Document      Page 19 of 23



occurs when a person “intentionally fails to remove a thing from the land in violation of a duty.”

See id. (quoting Restatement (2d) of Torts, §158).

        The Plaintiff alleges the Debtor committed a continuing trespass because the mobile home

was located on a ground rent lot in Walnut Meadows for which the Debtor failed to sign a lease or

storage agreement and pay rent or storage fees. As a result of these failures, it was wrongful for

the Debtor to keep the mobile home in Walnut Meadows. Further, the Plaintiff obtained an order

from the CP Court directing the Debtor to remove the mobile home, an order with which the Debtor

failed to comply.

        Based on these undisputed facts, the Plaintiff contends that the Debtor intentionally

engaged in a wrongful act by leaving the mobile home on a lot in Walnut Meadows and, thus,

deprived Plaintiff of the opportunity to collect ground rent, satisfying the all of the elements of

§523(a)(6). 5




        5
                 The Debtor asserted that he believed that he lacked the right to demolish the mobile home
once he transferred the property to Mustard House. In response the Plaintiff contends that this argument is
is specious because under Pennsylvania, a mobile home is considered a “vehicle” and that under the
Pennsylvania Vehicle Code, it may not be transferred via deed; rather, a change in ownership must be
accomplished via the transfer of a motor vehicle title from one owner to another. See 75 Pa.C.S. §1111(a)
(“In the event of the sale or transfer of the ownership of a vehicle within this Commonwealth, the owner
shall execute an assignment and warranty of title to the transferee”).

                 I will not dwell on this argument because I believe that it misses the point. Regardless
whether the Debtor effected a valid transfer of ownership of the property to Mustard House, the Debtor
testified credibly that he believed that he had done so. Since the critical issue under §523(a)(6) is
“willfulness,” which turns on the Debtor’s scienter, it does not matter whether the transfer was truly valid.
The issue is whether the Debtor’s honestly believed he had transferred the property and I credit the Debtor’s
testimony that he believed he no longer owned the mobile home after his attorney arranged for its transfer
to Mustard House via quit claim deed and that he lacked the authority to either demolish or remove the
mobile as directed by the CP Court. I also conclude that the Debtor had a reasonable basis for that belief
(even though, ultimately, it may not have been legally correct).



                                                         19
Case 19-00026-elf          Doc 37      Filed 11/04/20 Entered 11/04/20 17:07:45                   Desc Main
                                      Document      Page 20 of 23



                                                       2.

        The Plaintiff established that the Debtor’s failure to remove the mobile home caused it to

suffer economic injury. While the mobile home occupied a lot in Walnut Meadows and the Debtor

failed to pay ground rent, the Plaintiff was deprived of the ability and opportunity to collect ground

rent, and later incurred the costs of demolishing the mobile home.

        I also agree that leaving the mobile home on the lot in Walnut Meadows was wrongful,

thereby satisfying the “maliciousness” element of §523(a)(6).

        This leaves the issue of “willfulness.”



                                                            3.

        In Conte, the Third Circuit held that deliberate conduct that either is specifically intended

to cause injury or that has “a substantial certainty of producing injury” satisfies the “willfulness”

element of 11 U.S.C. §523(a)(6): See 33 F.3d 303, 307-09. 6

        While there is nothing in the record that suggests the Debtor specifically intended to injure

the Plaintiff, there is some appeal to the Plaintiff’s argument that the Debtor’s knowing failure to

remove the mobile home from Walnut Meadows was substantially certain to cause the injury that


        6
                 In Conte, the Third Circuit did not resolve an important issue related to the “substantial
certainty of producing injury” standard. Is the standard measured objectively (i.e., whether there was an
objective, substantial certainty of the injury resulting as a consequence of the debtor's deliberate action, that
would have been known by a reasonable person) or whether it is measured subjectively (i.e., the debtor was
aware that the injury was a substantially certain consequence of the deliberate conduct).

                  Generally, bankruptcy courts in this circuit have employed a subjective standard, i.e., that
a debtor must be subjectively aware that his or her conduct is substantially certain to cause injury, in
evaluating willfulness under 11 U.S.C. § 523(a)(6). See In re Gotwald, 488 B.R. 854, 865–66
(Bankr.E.D.Pa.2013) (collecting cases). The subjective standard arguably is a more rigorous for a plaintiff-
creditor to satisfy than an objective standard. In re Mickletz, 544 B.R. 804, 818 (Bankr. E.D. Pa. 2016).

                As I decide this case on other grounds, I need not determine whether a subjective or
objective standard should be applied here.


                                                            20
Case 19-00026-elf         Doc 37     Filed 11/04/20 Entered 11/04/20 17:07:45                 Desc Main
                                    Document      Page 21 of 23



the Plaintiff suffered. Nevertheless, I conclude that injury caused by the Debtor’s conduct was not

“willful” within the meaning of the statute because it was insufficiently “deliberate.”

          Two (2) related lines of thought bring me to this conclusion.

          First, I consider certain “first principles” underlying the §523(a)(6) exception to discharge.

          As the Supreme Court emphasized in Geiger, §523(a)(6) is designed to encompass

intentional torts, where “the actor intend[s] the consequences of an act” and not “situations in

which an act is intentional, but injury is unintended, i.e., neither desired nor in fact anticipated by

the debtor.” 523 U.S. at 62 (quotations and citations omitted). This case presents the situation

where the injury was not “desired” by the Debtor and was unintentional, as described in Geiger.

          As for the Conte formulation of “willfulness,” while it may have been inevitable that

leaving the mobile home at Walnut Meadow would cause injury, the injury was not the product of

“deliberate” or “voluntary” action by the Debtor. Rather, in this case, the Debtor continually

attempted to avoid injuring the Plaintiff by offering the mobile home for free on Craigslist, offering

it for free to the Plaintiff and eventually transferring it to Mustard House. Further, the Debtor

testified credibly that he lacked the financial ability either to remove or demolish the mobile

home. 7


          7
                 In reaching the conclusion that the harm caused by conduct that was not voluntary or
deliberate does not render a debt nondischargeable under §523(a)(6), I draw support from another type of
legal action that imposes liability for knowing misconduct: contempt proceedings for violating a court
order.

                  A party who fails to comply with a court order (roughly analogous to the Debtor’s failure
to take action to remove or demolish the mobile home) “may defend against a contempt petition by coming
forward with evidence showing that it is unable to comply with the order in question . . . and show[ing]
that it has made in good faith all reasonable efforts to comply.” Sec'y of Labor v. Altor Inc., 783 F. App'x
168, 171 (3d Cir. 2019) (citing U.S. v. Rylander, 460 U.S. 752, 757 (1983) and Harris v. City of
Philadelphia, 47 F.3d 1311, 1324 (3d Cir. 1995)) (quotations omitted).

              Here, the Debtor satisfied the standard of making a good faith and reasonable effort to
remove the mobile home from Walnut Meadows.


                                                        21
Case 19-00026-elf        Doc 37      Filed 11/04/20 Entered 11/04/20 17:07:45               Desc Main
                                    Document      Page 22 of 23



        Second, even though the Plaintiff’s state law claim technically sounded in tort, its

characteristics closely resemble that of a contract dispute. It is true that the parties did not enter

into a written lease agreement. But the Plaintiff’s chief complaint is based on the Debtor’s failure

to pay ground rent and to remove the mobile home. Had the parties entered into a written lease,

the Debtor’s failure to pay ground rent would have constituted a simple breach of contract

unaccompanied by other tortious conduct. Case law firmly and repeatedly holds that routine

breach of contract matters are not ones for “willful and malicious injury,” within the meaning of

§523(a)(6). See Catalan, 590 B.R. at 684 (citing Lockerby v. Sierra, 535 F.3d 1038, 1040 (9th Cir.

2008); Paige v. Lerner Master Fund, LLC, 584 B.R. 502, 509 (M.D. Pa. 2018); In re Kamps, 575

B.R. 62, 84 & n.13 (Bankr. E.D. Pa. 2017)); see also In re Marcella, 463 B.R. 212, 220 (Bankr. D.

Conn. 2011) (“mere failure to pay an obligation cannot be a willful and malicious injury in and of

itself”).

        In short, where the Debtor made every reasonable effort within his ability to avoid injuring

the Plaintiff and, despite those efforts was unable to prevent injury to the Plaintiff, I hold that injury

suffered was not “willful” under 11 U.S.C. §523(a)(6).



                                            V. Conclusion

        To summarize, I do not find the inadequacies in the Debtor’s bankruptcy filings to rise to

a level justifying a denial of discharge pursuant §727(a)(4)(A). Further, I do not find that the

weight of the evidence can sustain a ruling that the Debtor’s failure to remove a mobile home from

the Plaintiff’s property caused a “willful and malicious” injury to the Plaintiff within the meaning

of 11 U.S.C. §523(a)(6).

        An order entering judgment in the Debtor’s favor will be entered.



                                                       22
Case 19-00026-elf   Doc 37    Filed 11/04/20 Entered 11/04/20 17:07:45   Desc Main
                             Document      Page 23 of 23




Date: November 4, 2020          ______________________________________________
                                ERIC L. FRANK
                                U.S. BANKRUPTCY JUDGE




                                           23
